Case 3:20-cr-00114-MMH-MCR Document 15 Filed 09/03/20 Page 1 of 1 PageID 51




                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                        JACKSONVILLE DIVISION

   UNITED STATES OF AMERICA

   vs.                                                                   CASE NO. 3:20-cr-114-J-34MCR

   ERNEST MALONEY PAGE, IV


                                   REPORT AND RECOMMENDATION1
                                    CONCERNING PLEA OF GUILTY

           The defendant, by consent, has appeared before me pursuant to Rule 11, Fed. R.

   Crim. P. and Rule 6.01(c)(12), M. D. Fla. Rules, and has entered a plea of guilty to Count

   One of the Information.             After cautioning and examining the defendant under oath

   concerning each of the subjects mentioned in Rule 11, I determined that the guilty plea

   was knowledgeable and voluntary, and that the offense charged is supported by an

   independent basis in fact containing each of the essential elements of such offense. I

   therefore recommend that the plea of guilty be accepted and that the defendant be

   adjudged guilty and have sentence imposed accordingly.

           DONE and ORDERED in Jacksonville, Florida on this 3rd day of September, 2020.




   Copies furnished to:
   Honorable Marcia Morales Howard,
   United States District Judge
   Jodi Wiles, Courtroom Deputy
   Assistant United States Attorney (Karase)
   David Collins, Esq.
   United States Probation Office
   United States Marshal Service


   1 The parties have agreed to waive the fourteen (14) day objection period to this Report and Recommendation.
   28 U.S.C. §636(b)(1)(B), 6.02, M.D. Fla. Rules.
